Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  July 31, 2020                                                                 Bridget M. McCormack,
                                                                                              Chief Justice

  161671 & (65)                                                                      David F. Viviano,
                                                                                     Chief Justice Pro Tem

                                                                                   Stephen J. Markman
                                                                                        Brian K. Zahra
  LEAGUE OF WOMEN VOTERS OF MICHIGAN,                                             Richard H. Bernstein
  DEBORAH BUNKLEY, ELIZABETH CUSHMAN,                                             Elizabeth T. Clement
  and SUSAN SMITH,                                                                Megan K. Cavanagh,
                                                                                                   Justices
             Plaintiffs-Appellants,
  v                                                      SC: 161671
                                                         COA: 353654
  SECRETARY OF STATE,
           Defendant-Appellee.

  ___________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the July 14, 2020 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.

        BERNSTEIN, J. (dissenting).

          A majority of this Court has voted to deny leave in this case; I write to express
  how strongly I disagree with this course of action. This case concerns absentee ballots—
  specifically, whether absentee ballots must be received by local election clerks by 8 p.m.
  on an election day in order to be counted. I express no opinion on the substantive issue
  presented in this case. However, it must be noted that Proposal 3, which allows for no-
  reason absentee voting in Michigan, was approved by Michigan voters in November
  2018. The upcoming general election will be the first presidential election in which no-
  reason absentee ballots are accepted. Although numbers for the upcoming August
  primary election have not yet been finalized, we know that Michigan voters have already
  requested many more absentee ballots this year than in past years, and it seems obvious
  that the COVID-19 pandemic will only increase the number of requests. 1

  1
    “Since the passage of Proposal 3 in 2018, any registered voter can now cast absentee
  ballots in Michigan. And voters are fully taking advantage of the option for the 2020
  presidential primary March 10. Nearly 800,000 voters have requested absentee ballots,
  which is nearly double the number at this point in the 2016 presidential primary cycle.”
                                                                                        2


       Given the importance that absentee voting will have on the upcoming general
election, I am baffled and troubled by the majority’s vote to deny leave to appeal here.
The very split in the Court of Appeals panel below, which resulted in no less than three
separate opinions being authored, suggests that this is not such a clear-cut case that a
simple denial is obviously appropriate. Even if I were convinced that the Court of
Appeals majority had correctly decided this case, it seems abundantly clear to me that
this case is at least significant enough to demand full consideration by this Court via
briefing and oral argument.

       I would also note that, in the November 2016 general election, the difference
between votes cast for the presidential nominees of our two major political parties was
less than 0.3% of the total votes cast in Michigan, a little less than 11,000 votes. 2 The
margins of victory were similarly close in a number of down-ballot races. The plaintiffs
here estimate that as a result of the Court of Appeals’ decision, between 41,000 and
64,000 absentee ballots will not be counted. Because absentee ballots will undoubtedly
play a significant role in the upcoming general election, I would hold oral argument in
this case ahead of that election in order to ensure that the interests of Michigan




Gray, Michigan Primary Election 2020: Yes, You Can Change Your Vote on Absentee
Ballots,         Detroit        Free        Press         (March           2,        2020)
<https://www.freep.com/story/news/politics/elections/2020/03/02/michigan-primary-
2020-absentee-ballot-election/4881820002/>        (accessed       July       24,     2020)
[https://perma.cc/C8YN-P6MA]. The May 5, 2020 election was the first election to take
place after the onset of the COVID-19 pandemic in Michigan. “Michigan saw record-
breaking turnout for the approximately 50 elections in 33 counties and 200 municipalities
across the state yesterday, with nearly 25 percent of eligible voters participating and 99
percent of those voters casting absent voter ballots.” Michigan Secretary of State,
Record-breaking Turnout for May 5 Election Demonstrates Michigan Voter Commitment
to Democracy (May 6, 2020) <https://www.michigan.gov/sos/0,4670,7-127-1640_9150-
528236--,00.html> (accessed July 24, 2020) [https://perma.cc/G8LQ-89RD]. “Absent
voter ballot numbers continue to grow steadily ahead of the August 4 state primary, with
more than 1.8 million requested and more than 600,000 already returned. The total
number of absent voter ballots cast in the August 2016 state primary was just 484,094.”
Michigan Secretary of State, Absent Voter Ballot Returns Already Top 2016 Total (July
22, 2020) <https://www.michigan.gov/sos/0,4670,7-127--534590--,00.html> (accessed
July 24, 2020) [https://perma.cc/D9N9-CXW2].
2
 Michigan Secretary of State, 2016 Michigan Election Results (updated November 28,
2016) <https://mielections.us/election/results/2016GEN_CENR.html> (accessed July 24,
2020) [https://perma.cc/G74E-XDBS].
                                                                                                               3

voters are thoroughly examined and considered before votes are tallied, in order to avoid
any potential disruption to the election process. The people of Michigan deserve nothing
less.

      MCCORMACK, C.J., and CAVANAGH, J., join the statement of BERNSTEIN, J.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 31, 2020
       b0728
                                                                             Clerk